     Case 2:18-cv-00223-GJQ-TPG ECF No. 1 filed 12/19/18 PageID.1 Page 1 of 7



                            UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MICHIGAN


JAN LONDO
               Plaintiff,

v.


UP Health Systems-Marquette
            Defendant


Hanshaw Burink, PLC
Sandra Hanshaw Burink (P68619)
Attorney for Plaintiff
501 Hillside Drive
Marquette, MI 49855
(906) 273-1551
shburink@hb-lawoffices.com



     There is no other pending or resolved civil action arising out of the transaction or
                          occurrence alleged in the complaint.
                            COMPLAINT AND JURY DEMAND
        Now Comes Plaintiff, Jan Londo, by and through her attorney, Hanshaw Burink,

PLC and hereby states as follows:

                                 JURSIDICTION AND PARTIES

        1. Plaintiff, Jan Londo, is a resident of the, County of Marquette, State of

           Michigan.

        2. Defendant, UP Health Systems-Marquette conducts business operations in the

           Western District of Michigan.
Case 2:18-cv-00223-GJQ-TPG ECF No. 1 filed 12/19/18 PageID.2 Page 2 of 7



   3. This is an action to enforce civil rights arising out of Plaintiff’s employment with

      Defendant, pursuant to the Americans with Disabilities Act.

   4. Plaintiff filed a charge of employment discrimination on the basis of disability

      with the Equal Employment Opportunity Commission (EEOC) within 300 days

      of the commission of the unlawful employment practice alleged in this claim.

   5. Plaintiff received notification of the right-to-sue letter from the EEOC on

      September 24, 2018 and has filed this complaint within 90 days of receiving the

      EEOC’s notice of the right to sue.

                                   STATEMENT OF FACTS



   6. Plaintiff began her employment with Defendant on October 10, 2016.

   7. Plaintiff performed her job in a diligent and skillful manner.

   8. Plaintiff suffers from depression and anxiety for which she seeks continuous

      medical treatment for.

   9. Her medical condition is a disability as defined by the Americans with

      Disabilities Act.

   10. Defendant was aware of Plaintiff’s disabilities as she notified the company.

   11. In or about May 2017, Plaintiff required time off to treat her disability.

   12. Upon her return to work, her job position had changed and she was given an

      employee counseling form. Indeed, she was moved from Cardiac Surgery to

      Vascular duties.

   13. On or about June 19, 2017 Plaintiff suffered from anxiety and a migraine while

      at work. She informed her supervisor and she left for the remainder of the day.
Case 2:18-cv-00223-GJQ-TPG ECF No. 1 filed 12/19/18 PageID.3 Page 3 of 7



   14. Plaintiff   remained   off   work   while   she   sought    treatment    for   her

       anxiety/depression, until she returned to work July 24, 2017.

   15. While on her medical leave, on or about July 16, 2017, Plaintiff met with Kristin

       Casey, human resources, regarding her need for the time off.

   16. When she returned, she requested reasonable accommodations for her

       disability. Indeed, her doctor provided medical documentation supporting

       Plaintiff’s need to take time off as necessary for counseling sessions and

       medical appointments.

   17. On or about August 29, 2017 Plaintiff suffered a flare up of her anxiety and had

       a panic attack while on duty. She immediately reported the issue to the Director,

       informing him that she was suffering from a panic attack. She advised the

       Director that she needed to leave to take medication to control the anxiety.

   18. Plaintiff remained off work for August 29, 2017 and August 30, 2017.

   19. When Plaintiff returned to work, she was subjected to a hostile work

       environment.

   20. By way of example, nobody was communicating with her while she worked,

       making it uncomfortable.

   21. In addition, on September 6, 2017 Plaintiff was working late to complete her

       tasks. While working late another coworker, Theresa Harger, was also working.

       Harger informed Plaintiff that she was not allowed to leave Plaintiff alone. When

       Plaintiff asked why she could not be left alone, Harger informed her she was

       told by the Interim Chief Operating Officer, Cissy Mangrum, that she was not

       to leave Plaintiff alone in case she had another “spell” or “episode.”
Case 2:18-cv-00223-GJQ-TPG ECF No. 1 filed 12/19/18 PageID.4 Page 4 of 7



   22. In other words, Plaintiff’s coworker was made aware of Plaintiff’s medical

      condition by Defendant and Defendant was placing her under greater scrutiny,

      even though Plaintiff had never given any indication that she could not perform

      her job.

   23. In addition, Harger told Plaintiff that “everyone is worried about her.”

   24. Defendant disclosed Plaintiff’s protected health information by sharing her

      medical condition with co-workers who were not authorized to know her

      protected health information.

   25. Plaintiff met with the Direct Nursing Supervisor to complain about her protected

      health information being disclosed and to complain about the harassment she

      felt she was subjected to based on her disability.

   26. In response to her complaint, the Nursing Supervisor informed her that she was

      being “too sensitive” and “putting too much into this.”

   27. Plaintiff asked to be permitted to move to a different location and therefor

      requested the ability to post for jobs in a different department. Defendant

      informed her that it would not oppose her request and she had a phone

      interview with the Family Medicine department in August and a second

      interview scheduled on September 29, 2018.

   28. On September 13, 2017 Plaintiff emailed human resources to request a

      meeting to discuss her concerns. Defendant failed to address her concerns in

      any manner.

   29. On September 14, 2017 Plaintiff was provided with another Performance

      Improvement Plan. She was given the plan for an additional 90 days and was
Case 2:18-cv-00223-GJQ-TPG ECF No. 1 filed 12/19/18 PageID.5 Page 5 of 7



      given information on the employee assistance program, though she did not

      request such information. Her complaints regarding her disability and the

      manner in which she was treated was not addressed by management during

      the meeting.

   30. Defendant began watching Plaintiff as she worked and singled her out.

      Employees and management refused to speak with Plaintiff unless she

      approached them. No other employee was subjected to such a hostile

      environment.

   31. On September 28, 2017 Plaintiff was ordered to come in for a meeting with the

      director and human resources.

   32. During the meeting, Defendant informed Plaintiff that she was being terminated

      from her position. She was also told she was never permitted to work with any

      Duke Lifepoint organization.

   33. She was also denied the ability to attend the interview previously scheduled for

      September 29, 2017—the next day.

   34. Plaintiff’s disability and her complaints of harassment and discrimination were

      the reason for Defendant’s decision to terminate her.

   35. As a result of Defendant’s unlawful actions in failing to accommodate her and

      in terminating her due to her disability, Plaintiff has suffered damages by way

      of lost wages, future lost wages, attorney fees, and emotional distress

      damages.
Case 2:18-cv-00223-GJQ-TPG ECF No. 1 filed 12/19/18 PageID.6 Page 6 of 7



 COUNT I—VIOLATION OF THE AMERICANS WITH DISABILITIES ACT FOR

                   DISCRIMINATION BASED ON DISABILITY

   36. Plaintiff hereby incorporates by reference the preceding paragraphs.

   37. Plaintiff is a “qualified person with a disability” as defined by the Americans with

      Disabilities Act.

   38. Defendant is an “employer” as defined by the Act.

   39. Defendant discriminated against Plaintiff due to her disability when it terminated

      her from her position and subjected her to a hostile work environment based

      on her disability in violation of the Americans with Disabilities Act

   40. Defendant’s actions were intentional and willful.

   41. Plaintiff has sustained injuries as a result of Defendant’s unlawful actions by

      way of lost income, future lost wages, emotional distress damages and attorney

      fees.


COUNT II—RETALIATION IN VIOLATION OF THE MICHIGAN ELLIOTT-LARSEN

                                CIVIL RIGHTS ACT

   42. Plaintiff hereby incorporates the preceding paragraphs by reference.

   43. Plaintiff’s reporting of the discriminatory treatment and harassment to
       Defendant constitutes activity protected under the Michigan Elliott-Larsen Civil
       Rights Act, MCL 37.2101 et seq.

   44. Defendant and its agents have retaliated against Plaintiff for making
       complaints of unlawful discrimination and harassment and for opposing
       violations of the Elliott-Larsen Civil Rights Act in violation of the act.

   45. As direct and proximate result of Defendant’s unlawful actions against Plaintiff
       as described, Plaintiff has suffered injuries and damages, including, but not
       limited to, potential loss of earnings and earning capacity; loss of career
Case 2:18-cv-00223-GJQ-TPG ECF No. 1 filed 12/19/18 PageID.7 Page 7 of 7



      opportunities; loss of reputation and esteem in the community; mental and
      emotional distress; and loss of the ordinary pleasures of life.



   WHEREFORE, Plaintiff, by and through her attorney, HANSHAW BURINK, PLC,

   requests that this Honorable Court enter judgment against Defendants for lost

   wages and benefits, compensatory damages, punitive damages, emotional

   distress damages, interest, costs, and reasonable attorneys fees.




                                     JURY DEMAND
      Plaintiff hereby demands a trial by jury.




                                           Respectfully submitted,
                                           /s/ Sandra Hanshaw Burink
                                           SANDRA HANSHAW BURINK (P68619)
                                           Attorney for Plaintiff
                                           501 Hillside Drive
                                           Marquette, MI 49855
                                           shburink@hb-lawoffices.com
